PER CURIAM.
Because of his ten previous unsuccessful collateral appearances here, when Petitioner filed his eleventh pleading, a mandamus petition, this court issued a show cause order pursuant to State v. Spencer, 751 So.2d 47 (Fla.1999). This court, sua sponte, withdraws its March 28, and April 6, 2006, orders to the extent that Williams’ Response is accepted as timely filed.
We now deny Williams’ mandamus petition on the merits and hold that he is barred from further pro se filings in this court on the basis that his present petition is frivolous and an abuse of process. See Isley v. State, 652 So.2d 409, 410 (Fla. 5th DCA 1995) (“Enough is enough.”); see also Glasco v. State, 914 So.2d 512, 512 (Fla. 5th DCA 2005) (recognizing frivolous collateral appeals clog the courts and hurt meritorious appeals by inviting sweeping rulings and by engendering judicial impatience with all defendants); Britt v. State, 931 So.2d 209, 210 (Fla. 5th DCA 2006) (finding that defendant’s pro se filings had become frivolous, an abuse of process, and a waste of the taxpayers’ money).
Accordingly, in order to conserve judicial resources, we prohibit Williams from filing with this Court any further pro se pleadings concerning Fifth Judicial Circuit Court Case No. 2000-2130-CF. The *1158Clerk of this Court is directed not to accept any further pro se filings concerning this case from Petitioner. Any more pleadings regarding this case will be summarily rejected by the Clerk, unless they are filed by a member in good standing of The Florida Bar. The Clerk is further directed to forward a certified copy of this opinion to the appropriate institution for consideration of disciplinary procedures. See § 944.279(1), Fla. Stat. (2005); Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA2005).
PETITION DENIED; Future Pro Se Filings PROHIBITED; Certified Opinion FORWARDED to Department of Corrections.
GRIFFIN, MONACO, and TORPY JJ., concur.